The court provided an appropriate reduction of defendant’s sentence pursuant to CPL 440.46, and we perceive no basis for a further reduction. Although the new sentence extended defendant’s period of supervision beyond what would have been the maximum expiration date of the original sentence, nothing in CPL 440.46 rendered this resentence impermissible. The resentence had the ameliorative effect of allowing defendant to gain early release from prison, as a result of the relationship be*482tween the resentence and another sentence defendant was serving. The resentence was structured to benefit defendant, who received the exact sentence to which he had agreed (see People v Mack, 78 AD3d 520, 521 [1st Dept 2010], lv denied 16 NY3d 833 [2011]). Concur — Tom, J.E, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.